Exhibit 23.1 PCAOB Registered Auditors – www.sealebeers.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the statement on Form S-1 of Infinity Distribution, Inc. of our report dated July 23, 2015 on our audit of the financial statements of Infinity Distribution, Inc.as of May 31, 2015, and the related statements of operations, stockholders’ equity and cash flows since inception on May 8, 2015 through May 31, 2015, and the reference to us under the caption “Experts”. /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada September 30, 2015
